Citation Nr: 0843886	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  08-02 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from September 1999 to January 
2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In October 2008, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A transcript of this 
hearing has been included in the record.       

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran submitted his claim seeking service connection 
for PTSD in February 2005.  The RO mailed to him a PTSD 
questionnaire along with the March 2005 VCAA notice letter.  
The veteran did not return that questionnaire, but in July 
2006 submitted a statement in which he succinctly stated his 
unit, where they were stationed in Iraq, when he was in Iraq, 
his duties, the full names of two fellow soldiers whose 
deaths affected him and the precise dates they were killed.  
The veteran also testified with considerable detail about the 
deaths of these two soldiers, Sgt W. and Specialist A, at his 
hearing.  There is no indication in the claims file that this 
information was ever forwarded to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for corroboration.  
Accordingly, the Board finds that further development in this 
regard is warranted.

The Board notes that while there is a statement in the claims 
file from the veteran's unit commander stating that the 
veteran had been deployed in support of Operation Iraqi 
Freedom, there are no further personnel records.  The 
veteran's personnel file should be obtained to corroborate 
his unit of assignment and dates of deployment.  See also DD 
Form 214.

During his October 2007 VA PTSD examination and in the July 
2005 PTSD evaluation the veteran described an occasion in 
which he was in the shower when his camp came under mortar 
attack and his actions thereafter.  In this regard, it is 
noted that the fact that a veteran was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).  In other 
words, the veteran's presence with the unit at the time such 
attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  Accordingly, the Board finds that further 
development in this regard is warranted.

The Board also notes that while the veteran received a PTSD 
diagnosis in July 2005, in the October 2007 VA examination 
the examiner could not reach that diagnosis.  Diagnoses of 
depression and anxiety were noted.  If and only if, any of 
the veteran's alleged stressors are confirmed, the Board 
finds that a complete, current examination is required to 
determine whether the veteran has PTSD, and if so, whether it 
is etiologically related to service or any event of service.  
See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) 
(emphasizing that adjudicators cannot rely on their own 
unsubstantiated judgment in resolving medical questions).

Accordingly, the case is REMANDED for the following action:

1.  Prepare a summary of the veteran's 
claimed stressors.  That summary, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) or any other 
appropriate service department in order 
that the appropriate personnel might 
provide any information which could 
corroborate the veteran's alleged 
stressors, i.e., the deaths of Sgt W. and 
Specialist A. and mortar attacks upon the 
camp of Ad-Dwar, Iraq between April 2003 
and October 2003.

2.  Following the above, make a specific 
determination based on the complete record 
with respect to whether the veteran was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  Should it 
be determined that the record establishes 
the existence of a stressor or stressors, 
specify which stressor or stressors in 
service have been established by the 
record.  In reaching that determination, 
address any credibility questions raised by 
the evidence.  See also Pentecost and 
Suozzi, both supra.

3.  If and only if an in-service stressor 
is verified, arrangements should be made 
for the veteran to be examined by a 
psychiatrist.  Specify for the examiner any 
stressor which has been verified by the 
record, and advise the examiner that only 
that event (or events) may be considered 
for the purpose of determining whether 
exposure to such stressor(s) in service has 
resulted in current psychiatric disability, 
and whether the diagnostic criteria to 
support a diagnosis of post-traumatic 
stress disorder have been satisfied.

The examination should reflect or reveal 
pertinent material in the claims folder.  
The examiner should integrate any previous 
psychiatric findings and diagnoses with 
current findings to obtain an accurate 
picture of the veteran's psychiatric 
status.  The examiner should, additionally, 
comment explicitly on whether there is a 
link between any verified in-service 
stressor or stressors and the diagnosis of 
post-traumatic stress disorder, if present.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the psychiatric examiner prior 
to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.  

4.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


